Citation Nr: 1500949	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  08-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include keratoconus.

2.  Entitlement to service connection for a skin disability, to include lichen simplex chronicus, pruritus and post-inflammatory hyperpigmentation.

3.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include anxiety and depression, including as due to a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs Regional Office (RO).  A videoconference Board hearing was held at the RO in September 2010 before the undersigned Acting Veterans Law Judge (AVLJ) and a copy of the hearing transcript has been added to the record.

In November 2011, the Board denied the Veteran's request to reopen a claim for service connection for bilateral keratoconus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order vacating and remanding the Board's November 2011 decision.

The Board finds that the claim of entitlement to service connection for bilateral keratoconus should be considered on the merits without determining whether new and material evidence has been received sufficient to reopen the claim.  See 38 C.F.R. § 3.156(c) (2014).  The Veteran filed a claim for service connection for bilateral keratoconus in February 2005.  The June 2005 rating decision, which denied service connection for bilateral keratoconus, indicated that the Veteran's service treatment records were incomplete with only records dated in 1979 associated with the claims file.  Although the currently appealed April 2007 rating decision reflects the RO's determination that new and material evidence had not been received to reopen the service connection claim for bilateral keratoconus, the March 2008 statement of the case reflects that the claim was reopened based on receipt of additional service records dated from June 12, 1979 through May 7, 1981. Although a review of the claims file indicates that the envelope containing the additional service treatment records were received by VA in March 2005, the Board finds that the additional service records were not associated with the claims file at the time of the June 2005 rating decision.

When VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  Id.  As discussed in more detail below, the additional service treatment records are relevant to the Veteran's currently appealed claim.  Therefore, the Board finds that the Veteran's service connection claim for a bilateral eye disability, to include keratoconus, has been pending since he filed it in February 2005 and it will be reviewed on a de novo basis.  Given the foregoing, this claim is characterized more appropriately as stated on the title page of this decision.

In accordance with the Court's July 2012 Order granting the Joint Motion, the Board remanded the case in March 2013.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Pursuant to the Board's March 2013 Remand, VA's Appeals Management Center (AMC) acquired a copy of the Veteran's service personnel records, scheduled the Veteran for a VA examination for his eye disability, and issued a Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDINGS OF FACT

1.  The evidence is against finding that the Veteran's bilateral eye disability, to include keratoconus, manifested during, or as a result of, active service.

2.  The evidence is against finding that the Veteran's skin disability, to include lichen simplex chronicus, pruritus and post-inflammatory hyperpigmentation, manifested during, or as a result of, active service.

3.  The evidence is against finding that the Veteran's acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include anxiety and depression manifested during, or as a result of, active service or is due to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral eye disability, to include keratoconus, is not warranted.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Service connection for a skin disability, to include lichen simplex chronicus, pruritus and post-inflammatory hyperpigmentation, is not warranted.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  Service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include anxiety and depression is not warranted.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  As is discussed below, VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran also has been afforded the opportunity to testify at a hearing before the Board.  During the September 2010 Board hearing, the undersigned AVLJ explained to the Veteran the issues on appeal as well as the elements required to substantiate his claims.  The undersigned AVLJ also participated in the thorough presentation by the Veteran's representative and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claims.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A February 2005 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim for service connection for an eye disability in June 2005.  A November 2006 letter satisfied the duty to assist provisions prior to the initial adjudication of the Veteran's claims for service connection for a psychiatric disorder and a skin condition in April 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

Duty to Assist

The Board next finds that VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a June 2011 VA medical opinion to determine whether his psychiatric disability was the result of military service, to include evidence of emotional instability documented in service, and was afforded  a February 2014 examination and opinion as to whether his eye disability, to include keratoconus, was the result of military service.  These opinions were rendered by medical professionals following review of the claims file.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the June 2011 and February 2014 VA opinions are adequate for adjudication purposes.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As to the Veteran's skin condition, the Board concludes that an examination is not needed.  The only evidence indicating the Veteran's current skin disability is related to service is his own lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability is related to the in-service event on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed below, the Veteran offers only his own conclusory opinion regarding causation of his skin disability.  The etiology of the Veteran's skin condition is outside the realm of common lay knowledge.  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. 5103A(d)(2) as the Court held in Waters.  Id.  As there is no competent evidence of record demonstrating an indication that the current disability may be related to the in-service event, an examination is not warranted.  See McLendon, 20 Vet. App. at 81-82.  In summary, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Service Connection 

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury. 38 C.F.R. § 3.310(a) (2014).  Secondary service connection also may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.

Service connection also may be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  Keratoconus, lichen simplex chronicus, pruritus and post-inflammatory hyperpigmentation, and a psychiatric disorder other than psychoses (as defined under § 3.384) are not included in the listed diseases under § 3.309, however; therefore service connection is not available under § 3.303(b) for any of the claimed disabilities.  Id.

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Bilateral Keratoconus

The Veteran contends that he is entitled to service connection for a bilateral eye disability, to include keratoconus.  As outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from an eye disability that manifested during, or as a result of, active military service.  As such, the Board finds that service connection for a bilateral eye disability is not warranted.
 
The Veteran's STRs show that in a June 1979 physical examination conducted at induction into service, he had normal eyes and visual acuity.  There was no mention of bilateral keratoconus.  At that time, the Veteran also completed a report of medical history, stating that he wore glasses but denying any eye trouble.  The May 1981 separation examination also notes normal eyes on examination.  The Veteran did indicate eye trouble in his accompanying report of medical history, however, the examiner notes that this refers to wearing glasses for defective distant/near visual acuity in both eyes, corrected.

A March 2001 letter from Dr. M.A. states that the Veteran had been a patient for the last 3 years, and had expressed concern about nagging ocular discomfort and frequent headaches.  Dr. M.A. goes on to state that the Veteran's problems were related to his binocular vision.  No etiological opinion was provided.

February 2002 records from Dr. M.K. lists a diagnostic impression of myopia in both eyes.  The clinical note states that Dr. M.A. reviewed the findings of a vitreoretinal evaluation with the Veteran, and explained that the Veteran had no ocular pathology.  Rather, the Veteran had increasing axial myopia in the left eye which could be corrected with either contact lenses or glasses.

A letter dated December 2004 from Dr. M.H., the Veteran's primary care physician, stated that "ophthalmology" felt that the Veteran's keratoconus was "secondary degree" to the Veteran's stressors and extensive computer work.

In February 2005, the Veteran submitted a claim for bilateral keratoconus, stating that his disability began in late 1979 or early 1980, and that he had received treatment for the condition while in service, as well as after service by private physicians.

May 2005 VA outpatient treatment records indicate the Veteran underwent an eye examination and was diagnosed with keratoconus BE, with etiology unknown.

In February 2014, the Veteran underwent a VA examination.  The examiner noted a 1979 diagnosis of keratoconus in both eyes, a 2005 diagnosis of mild maculopathy in both eyes, and a 2013 diagnosis of posterior vitreous detachment in both eyes.  The examiner determined that the Veteran's eye condition was less likely than not incurred in or caused by the claimed in-service illness.  The examiner noted that the claims file was reviewed, and that, on examination, the Veteran was found to have keratoconus in both eyes, early age related macular generation in both eyes, and posterior vitreous detachment in both eyes including symptoms of floaters.  Keratoconus and macular degeneration were not known to the examiner's knowledge to be caused by any direct incident or exposure, and, moreover, were not know to have any direct cause, and posterior vitreous detachment was commonly an age related change but could also be caused by trauma.  The examiner noted that no records were found from service indicating trauma to both eyes, which could cause this conditions.  The examiner determined that, therefore, it was less likely as not that a bilateral eye disability was related to active service or any incident in service.  

A March 2014 addendum opinion from the February 2014 VA examiner stated that the reported date of diagnosis of keratoconus, listed as 1979 in the report, was an approximation provided by the Veteran during the examination.  The diagnosis of keratoconus, the examiner stated, was not found in the service treatment records.  

The Veteran also has submitted lay evidence in support of his claim.  In an April 2008 statement, the Veteran asserted that he was told by VA that his enlistment to service examination included a diagnosis of bilateral keratoconus, and that this was his first knowledge of the problem, and that he was informed at that time that he would go blind "in two weeks, 2 months, two years or twenty years."  He stated that as the condition became more severe, he sought private treatment.  The Veteran also asserted that stress and depression had a direct relationship to the progression of the disease during eye examinations after 1998.

At his September 2010 Board hearing, the Veteran testified that he initially was diagnosed with keratoconus in service, and that his condition eventually progressed since that time, leaving him legally blind in the left eye.  

The Board notes in this regard that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the February 2014 examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The February 2014 examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  He supported his opinion through citation to the Veteran's pertinent medical history, explaining his basis for finding that the current eye disabilities are not the result of the Veteran's service.  The examiner has explained that there is no evidence in the Veteran's in-service treatment records of any illness related to the eyes or any trauma to the eyes, to which any of his current eye diagnoses could be attributed.   For these reasons, the Board finds the February 2014 VA examiner's opinion to be highly probative as to the issue of whether a bilateral eye disability is related to active service.  Though there are private and VA treatment records pertaining to the Veteran's disability, none offer an etiological opinion linking the Veteran's eye disability to military service.  In fact, the December 2004 letter from Dr. M.H. links the Veteran's keratoconus to stressors and extensive computer work.  Thus, the private treatment records and VA treatment records also do not support a finding of nexus between the Veteran's current bilateral eye disability and active service.  

The Board notes that the only contrary opinion of record comes from the Veteran himself who believes there is a link between service and his current bilateral keratoconus.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau, 492 F.3d at 1372 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a lay person, however, the Veteran is not competent to offer testimony on the complex medical question of the etiology of his eye disability.  

Further, although the Veteran has asserted that he initially was diagnosed with bilateral keratoconus in service, the service treatment records do not reflect any such diagnosis.  Rather, the entrance examination and exit examination reports specifically note that the Veteran had normal eyes and do not suggest any diagnosis of eye disease.  Though the Veteran did indicate eye trouble at his separation examination, the examiner specifically stated this notation referred to the Veteran's need to wear glasses for defective vision.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

With respect to the continuity question, the Board notes that the Veteran himself has asserted that his eye disability began in service and continued since service.  While the Veteran believes that his current eye disability is related to his service, his lay statements and Board hearing testimony are not supported by the medical evidence of record and are outweighed by the negative medical opinion discussed above. 

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's bilateral eye disability, to include keratoconus, and his active service.  Here, the most probative evidence shows that the Veteran's current bilateral eye disability is not related etiologically to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Condition 

The Veteran next contends that he is entitled to service connection for a skin condition.  Specifically, the Veteran contends that he suffers from lichen simplex chronicus, pruritus, and post-inflammatory hyperpigmentation as a result of chemical exposure, to include Agent Orange, during military service.  As outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a chronic skin condition that manifested during, or as a result of, active service.  As such, the Board finds that service connection for a skin disability is not warranted.

The Veteran's STRs do not indicate that he suffered from a chronic skin disability during military service.  There are no records reflecting treatment for a chronic skin condition or treatment following exposure to chemicals.  A March 1981 record notes that the Veteran had 'allergies,' but there was no association made between these allergies and a skin condition.  Also, according to a May 1981 record, the Veteran had shaving problems due to a possible skin irritant.  No chronic skin disorder was diagnosed and the record reflects no follow-up treatment.  Additionally, according to the Veteran's May 1981 separation examination, an evaluation of the skin was normal.  The Veteran also denied suffering from or ever having suffered from skin diseases in his report of medical history associated with this examination.  Therefore, the Veteran's STRs reflect that he did not suffer from a chronic skin disorder during service.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.

Post-service treatment records also do not indicate that the Veteran has experienced a chronic skin disorder since his service separation.  The first medical evidence of record pertaining to a skin condition is a private record from the Allergy and Asthma Center dated in May 2002.  It was noted that the Veteran had problems with facial and temporal dermatitis.  The Veteran previously wore metal glasses and patch testing revealed he had a strong positive reaction to nickel.  The Veteran switched to glasses with a plastic frame and this resulted in significant improvement.  A July 2004 private treatment record also reflects a diagnosis of lichen simplex that was felt to be a manifestation of the Veteran's anxiety.

According to a May 2005 VA outpatient treatment record, the Veteran developed a fine erythema rash over much of his body after he started taking chlorpheniramine.  It was noted that this medication would be discontinued.  The Veteran was diagnosed with allergic dermatitis, and there was no opinion offered linking this to a long-standing chronic illness or military service.  Subsequent VA outpatient treatment records continue to reflect that the Veteran has sought treatment for a skin condition.  In January 2006, the Veteran was seen with complaints of a facial rash for the past two weeks.  The treatment provider informed the Veteran not to use any steroid bases products on his face.  He was also diagnosed with chronic allergic dermatitis in May 2006, upon seeking treatment for multiple lesions of the face, back, chest and arms that broke out one month earlier.

In July 2006, a dermatologist indicated that the Veteran had generalized dermatitis really affecting all areas of his body with darkened lesions that occurred following eruptions of the skin.  Again, there was no opinion offered that this condition was somehow related to military service or that it had existed for the past several decades.

The Veteran sought further treatment in July 2006.  The Veteran reported that his itching began in the past couple of years.  The Veteran reported in a subsequent July 2006 treatment record that he was not satisfied with the results he had gotten from dermatology.  A biopsy revealed lichen simplex chronicus due to chronic itching.  The Veteran reported that he did get some chemicals on his hands during military service.  However, the examining physician did not relate this condition to military service and specifically noted that the Veteran's visit was not for a service condition.

In September 2006, a VA physician noted that the Veteran had dermatitis affecting the face and trunk with endless facial injury due to incessant scratching.  At this time, the Veteran reported that he had a difficult time with his skin since the 1980s due to military service.  The Veteran was diagnosed with neurodermatitis, either submaxillary and/or nodal induration, and tenia pedis or a flare of dermatitis affecting the feet.  It was noted that there was no way of knowing whether this was or was not related to service.  An October 2006 dermatology record notes diagnoses of lichen simplex chronicus, psoriasis, and pruritus, and post-inflammatory hyperpigmentation, as well as allergic contact dermatitis.

According to a November 2006 VA dermatology note, the Veteran reported having a rash since 1979 that began on the palms of his hands and then spread to his body.  The Veteran reported exposure to jet fuel and Agent Orange while on active duty.  Biopsies revealed superficial and deep perivascular and interstitial dermatitis and lichen simplex chronicus.  In an October 2007 statement, the Veteran reported that he was moving a rusted drum of toxic herbicides during military service that 'disintegrated' and covered his entire body.  He further stated that he was placed in a shower and sent to the hospital for medical treatment.  The Veteran also stated that he developed red bumps all over his body, was given shots, and informed that this might affect him later in life.  The Veteran reported that this was discussed in his 'exit medical review.'  The Board notes, however, that none of these assertions are supported by STRs.

The record also reflects that the Veteran was diagnosed with HIV in April 2007.  According to a June 2007 dermatology note, the Veteran's prurigo nodularis may be related to his HIV and may improve with increasing T-cell counts.  The Veteran also reported during psychiatric treatment in May 2007 that he was told he was HIV positive and that this might be the underlying reason for his skin lesions.  However, the Veteran refuted this, indicating that he knew his skin problems were related to 'the herbicides.'  The Veteran was consistently and frequently noted to have prurigo nodularis and lichen simplex chronicus related to HIV upon subsequent outpatient treatment visits with VA.

According to a January 2009 VA outpatient treatment record, the Veteran's prurigo nodularis had cleared up dramatically.  A skin examination in September 2010 revealed no lesions suspicious for kaposis and no stigmata of classical psoriasis.  He was noted to have a wart on the right thumb and minimal tinea pedis of the toenails.  
In June 2011, VA received a medical opinion from a VA psychiatrist.  According to this psychiatrist, a review of the Veteran's military record did not establish a presence of any level of dermatologic symptomatology beyond what was described as a shaving problem.

January 2012 VA outpatient treatment records show the Veteran had no rash of nodular lesions.  However, in October 2012 the Veteran requested oil to treat skin lesions on his hands and scalp, and stated that the previous creams and ointments prescribed were not helpful in controlling the lesions.  On examination, the Veteran had dark macules over the lower extremities but no nodules.

August 2013 VA outpatient treatment records show the Veteran was continuing his HIV medication, and the warts on his hands had almost resolved and the nodules of the skin had completely resolved.  In November 2013 VA outpatient treatment records, the Veteran complained of a rash in the groin area.  The clinician noted a small abscess to the right side of the groin.

The Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a skin disorder.  The Veteran's STRs do not reflect that he was treated for a chronic skin condition or for exposure to a chemical agent during military service.  Furthermore, the Veteran's separation examination indicates that his skin was normal at this time.  The Veteran also denied a history of skin diseases at his service separation.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.

The Board recognizes that the Veteran has alleged in-service exposure to Agent Orange caused or contributed to his skin disorder.  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975.  38 C.F.R. § 3.309(e).  The Veteran's DD-214 confirms that the Veteran did not begin active duty until July 1979 and he had no foreign service.  Because the Veteran's service personnel records do not show that he had in-country duty in Vietnam, his active service does not the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran did not have active service in Vietnam, his in-service herbicide exposure cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran's STRs also contain no other evidence to suggest in-service exposure to Agent Orange.  The Board thus finds that the Veteran was not exposed to Agent Orange during active service.

The Veteran also has testified to being exposed to other chemical agents such as jet fuel and herbicides while on active duty.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d at 1372; see Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The Board finds that the Veteran's testimony, while competent, is not credible.  According to a July 2006 assertion by the Veteran, he got some chemicals on his hands while on active duty.  In an October 2007 statement, the Veteran provided an entirely different account and asserted that he actually had his entire body covered in a chemical when a barrel of herbicides disintegrated.  This exposure allegedly resulted in red bumps and required medical treatment.  The Veteran also reported in October 2007 that this alleged in-service incident was discussed during his separation physical examination.  A review of the Veteran's separation physical examination shows no reference whatsoever to any prior chemical exposure or chronic skin disability allegedly incurred in service.  The Veteran was noted to have recurring perspiration of the hands at his service separation although the record specifically indicates that no medical treatment was sought for this condition.  Finally, in an April 2008 statement, the Veteran asserted that his in-service rash occurred while he was in confinement but he was forbidden from going to the hospital.  In light of the Veteran's inconsistencies in what he reported concerning his in-service rash, the Board finds his assertions regarding in-service exposure to chemicals to be inherently incredible and entitled to no probative value.

In addition, the Veteran testified during his September 2010 hearing that he complained of a skin condition throughout his military service, including at his separation physical examination.  This assertion is contradicted by the evidence of record.  The Veteran's skin was normal at his separation physical examination and the Veteran himself explicitly denied suffering from, or ever having suffered from, a skin disease in the medical history report he completed as part of this examination.  The Board finds that what the Veteran reported at his separation physical examination to be far more credible than his recollections offered several decades after his service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  Having reviewed the Veteran's statements and having found that they contain numerous discrepancies and internal contradictions, the Board concludes that the Veteran's assertions of chronic skin symptomatology or in-service skin rashes to be unreliable and entitled to no probative value.

In addition to the lack of credible evidence of an in-service skin rash, the record also contains no evidence linking the Veteran's current skin symptomatology to active service.  The Veteran has asserted without support in the competent evidence that his current skin symptoms are related to service.  The record does not show that the Veteran has the necessary expertise to offer a medical opinion regarding etiology of a claimed disability, however.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Further, the competent evidence of record has related the Veteran's skin condition to a nervous or psychiatric disorder and his HIV.  The Veteran is not entitled to service connection for either of these disabilities, and as such, service connection for a skin disorder as due to these conditions is not warranted.

Psychiatric Disorder 

The Veteran finally contends that he is entitled to service connection for a psychiatric disorder.  As outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a chronic psychiatric disability that manifested during, or as a result of, active military service.  As such, the Board finds that service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression, is not warranted.

In-service treatment records do not show that the Veteran suffered from a psychiatric disorder during service.  In December 1980, a mental health evaluation was performed for the Veteran's entry into the Drug Abuse Rehabilitation Program.  It was noted that the Veteran previously had been arrested for possession of marijuana.  According to a January 1981 in-service treatment record, the Veteran was seen at his request to talk things out but no psychiatric disorder was noted at this time.  A subsequent January 1981 record reveals that the Veteran was seen by the Drug Rehab Committee. The Veteran continued to participate in Drug Rehab Committee meetings in February 1981.  According to a May 1981 medical record, it was noted that there was 'evidence of emotional instability or irrational or suicidal behavior.'  A subsequent letter prepared by the Flight Commander indicates that the Veteran was to be evaluated in order to be discharged for misconduct. Specifically, the misconduct was noted to be drug abuse.  The Veteran pleaded guilty to five charges and that he was found guilty by a special Court-Martial in February 1981.  A personal interview revealed the Veteran to be a serious, intelligent, and conscientious young man who was aware of the actions being taken against him.  The Veteran was not a suitable candidate for rehabilitation and his discharge was recommended.  Finally, according to the Veteran's May 1981 separation examination, there was no evidence of a mental illness and the Veteran was able to distinguish right from wrong.  It was noted that the Veteran had nervous trouble and that he was being processed for possible administrative action.

Post-service treatment records also demonstrate that the Veteran's current psychiatric disorders are not related to active service.  According to a prescription form from M.W.H., a private physician, the Veteran was on stress leave from April 2000 through May 2000.  An August 2003 record also notes that the Veteran was suffering from severe headaches, anxiety and panic attacks when performing his duties related to his capacity as a university professor.  The Veteran's symptoms were related to litigation arising from his employment.  An April 2004 private psychiatric note indicates that the Veteran first began treatment in February 1999.  The Veteran had a depressed mental state with stress factors including ongoing litigation against a previous employer and financial concerns.  Finally, a letter dated December 2004 from Dr. M.W.H. notes that the Veteran's anxiety disorder with panic attacks did not manifest until February 1999 following his experiences with a hostile work environment.  None of these records suggest any relationship between a psychiatric disorder and active service.  The record also contains a VA outpatient treatment record dated June 2005.  According to this record, the Veteran denied any serious mental problem until he felt he was discriminated against at the school where he worked.  According to a July 2005 VA outpatient treatment record, the Veteran reported that he had been suffering from anxiety since he was in the service.  The Veteran stated that he saw a medical officer for skin rashes that were very itchy and kept him from sleeping, during and after he was in the brig for 40 days.  The examiner noted that the Veteran had a history of anxiety, depression, and mixed emotions that were probably reactions to his recent job-related problems.  An August 2006 VA psychiatric note diagnosed the Veteran as having adjustment disorder with anxiety/depression and mixed emotions related to personal problems and litigation between him and a former employer.  He also was diagnosed as having probably major depressive disorder, rule out bipolar disorder, rule out anxiety disorder, history of cocaine abuse, and job related problems and psychological stress.  A January 2007 VA dermatology note indicates that the Veteran's anxiety, depression, and panic attacks were brought on by itching.  In March 2007, the Veteran reported that he was very depressed because his skin condition was not improving, he was experiencing more problems at work, and he could not get an answer about his appeal for VA benefits.  A May 2007 record assigned diagnoses of a chronic adjustment disorder with anxiety, depression, and mixed emotions secondary to dermatological and other physical problems and situational problems such as his employment.

The record also contains a letter dated in November 2007 from a VA psychiatrist.  According to the VA psychiatrist, the Veteran had severe depression, severe anxiety, a panic disorder and bipolar illness.  It was noted that the Veteran dated the onset of his illness to August 2001.  The VA psychiatrist noted that the Veteran became totally and permanently disabled because of this disability as of June 2003.

According to an August 2008 VA outpatient treatment note, the Veteran suffered from a generalized anxiety disorder and a mood disorder due to his dermatological condition.  He suffered from financial stress.  A November 2008 record (and subsequent psychiatric records) assigned the same diagnoses and noted that the May 1981 service treatment record clearly substantiated the Veteran's contention that he was experiencing emotional problems during service.  It was noted that, due to the worsening of the Veteran's service-connected mental and physical conditions, he would be appealing for compensation and pension benefits.  Subsequent VA mental health outpatient treatment records continue to indicate that the Veteran suffered from chronic depression, anxiety, labile mood swings, disillusionment and social withdrawal.

The Veteran testified at his September 2010 Board hearing that he was discharged from active service for psychological problems and was told that he would be service-connected for these problems.  The Veteran also testified that he did not seek treatment for this condition until about 10 years earlier (or in approximately 2000).

Finally, a medical opinion from a VA staff psychiatrist was provided to the Board in June 2011.  The physician concluded that the record did not substantiate a claim that the Veteran's current skin disorder could be linked back to service.  It was noted that while the Veteran did testify to rashes while in confinement, there was no documentation of this and the Veteran himself denied any skin diseases upon separation.  The physician also concluded that the records did not substantiate any disabling psychiatric illness during military service, or, any mental illness beyond what would be attributed to marijuana abuse.  The physician indicated that the Veteran's current skin condition was certainly a credible underlying factor for his currently diagnosed psychiatric conditions.  The evidence at hand failed to substantiate any claim that this was related to active service.  Rather, the evidence of record indicated that it was more likely that these conditions manifested at a later date.  As such, the psychiatrist opined that it was not at least as likely as not that any of the Veteran's current psychiatric diagnoses were related to active service or any incident of service.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder.  The Veteran's STRs do not show that he suffered from a chronic psychiatric disorder during military service.  The Board recognizes the May 1981 statement noting evidence of emotional instability or irrational or suicidal behavior.  The June 2011 VA psychiatrist explained, however, that this May 1981 statement appeared to be nothing more than a template document with no level of specificity.  Also, while the Veteran reported suffering from nervous trouble in service, the VA psychiatrist concluded in June 2011 that these symptoms were what one would expect for someone with marijuana abuse.  It also was noted specifically on the Veteran's separation physical examination that there was no evidence of a mental illness.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  As such, there is no evidence of a chronic mental disorder in service.  Post-service medical records also do not relate the Veteran's psychiatric disorder to active service.  The record reflects that the Veteran did not seek treatment until 1999 at the earliest.  According to an August 2003 private treatment record, the Veteran's psychiatric disorder was secondary to litigation arising from his employment.  A December 2004 letter from the Veteran's physician also notes that his anxiety disorder with panic attacks did not begin until February 1999 and it was related to the stressors of a hostile work environment.  None of these records suggest that the Veteran exhibited psychiatric symptomatology prior to 1999.  These records suggest instead that the Veteran's symptoms were related to his hostile post-service work environment and the litigation which arose from it.

The Board recognizes that the Veteran has provided statements suggesting that he suffered from a psychiatric disorder during service and experienced chronic psychiatric symptomatology since that time.  The Board finds the Veteran's lay statements and hearing testimony concerning the continuity of psychiatric symptomatology to be inherently incredible and entitled to no probative value. Private treatment records from 2003 and 2004 (when the Veteran originally sought treatment for a psychiatric disorder) relate his symptomatology solely to his hostile post-service work environment.  Letters written by Dr. M.W.H. in 2004 and 2005 address the Veteran's ongoing litigation with his former employer and relate all of his psychiatric symptomatology to his hostile post-service work environment.  The Board finds it especially significant that the Veteran did not report experiencing continuous psychiatric symptomatology since service until he sought treatment with VA in 2005.  He subsequently filed a claim for VA benefits in July 2006.  The fact that the Veteran's statements regarding etiology changed upon seeking treatment with VA is significant as he clearly related all of his symptomatology to his former post-service employer prior to 2005.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1999) (holding that, although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  The Board thus concludes that the Veteran's statements concerning chronic symptoms are not credible.

In addition to the evidence of record establishing that the Veteran did not suffer from a chronic psychiatric disorder during service or within one year of his separation from service, the June 2011 VA psychiatrist opined that it was not as likely as not that the Veteran's current psychiatric diagnoses were related to military service.  Instead, the psychiatrist concluded that the Veteran's in-service symptomatology was consistent with what one would expect for someone using marijuana.  The psychiatrist also opined that the evidence of record indicated that the Veteran's psychiatric conditions more likely manifested at a later date.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's current psychiatric disabilities did not manifest during, or as a result of, active service.

The Board observes in this regard that, while the Veteran clearly used marijuana during active duty, service connection for drug abuse and any subsequent disorder arising from this abuse is not warranted.  Compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2014).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse, effective for claims filed after October 31, 1990.  Moreover, § 8052 amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(d) (2014).  Finally, VA's Office of General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOGCPREC 7-99 and VAOGCPREC 2-98.

The Board has considered an argument put forward by the Veteran's representative in a July 2011 statement that the evidence of record did not support the June 2011 VA psychiatrist's assertion that the Veteran was discharged due to 'misconduct-drug abuse.'  The Board finds this argument to be without merit.  An evaluation prepared by the Air Force in May 1981 specifically notes that the Veteran was recommended for discharge for 'misconduct, specifically drug abuse.'  The Veteran's DD-214 also clearly indicates that he was discharged for misconduct due to drug abuse.

Finally, the Board has taken into consideration an incomplete letter submitted by the Veteran and prepared by S.Z., a private psychologist.  This letter asserts in essence that the Reno, Nevada, RO has individuals working mental health claims on staff with no understanding of the actual issues.  This letter does not show that the Veteran is entitled to service connection for a psychiatric disorder.  The Board has conducted a de novo review of the evidence of record and found that the preponderance of the evidence demonstrates that the Veteran's claim is without merit.  The Veteran's claims file also was reviewed in its entirety by a VA psychiatrist in June 2011.  This psychiatrist concluded that the Veteran's psychiatric disability did not manifest during, or as a result of, active military service.  Therefore, the allegation that the Reno, Nevada RO has produced inadequate decisions in the past is without merit.  This unsupported allegation also does not change the fact that the preponderance of the evidence in the Veteran's claims file demonstrates that service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression, including as due to a skin disability, is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a bilateral eye disability, to include keratoconus, is denied.

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety and depression, including as due to a skin disability, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


